Citation Nr: 0711280	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to an effective date earlier than July 20, 
2004, for a 100 percent disability rating for service-
connected post-traumatic stress disorder.

4.  Entitlement to an effective date earlier than July 20, 
2004, for the award of a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's PTSD from 30 to 50 
percent disabling, effective December 21, 2000, and denied 
his claims for service connection for narcolepsy and sleep 
apnea, and his claim for a TDIU rating.  The Board remanded 
the claims for additional development in February 2004.  By 
an October 2004 rating decision, the RO increased the 
disability rating for his PTSD from 50 to 100 percent 
disabling, effective July 20, 2004.  By an October 2006 
supplemental statement of the case, the RO denied the 
veteran's claim for an effective date earlier than July 20, 
2004, for the award of a TDIU rating.  

The issues of entitlement to service connection for 
narcolepsy and for an effective date earlier than July 20, 
2004, for the award of a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of sleep 
apnea.

2.  In a May 1999 rating decision, the RO granted service 
connection for PTSD, and awarded a 10 percent disability 
rating, effective December 3, 1998.  The veteran did not 
appeal this decision.

3.  The veteran has not raised a claim of entitlement to 
revision of the May 1999 rating decision based upon clear and 
unmistakable error (CUE).

4.  In January 2001, the RO received a claim for an increased 
rating for PTSD.  

5.  In a September 2002 rating decision, the RO increased the 
veteran's disability rating for PTSD from 30 to 50 percent 
disabling, effective December 21, 2000.  In an October 2004 
rating decision, the RO increased the veteran's disability 
rating for PTSD from 50 to 100 percent disabling, effective 
July 20, 2004.

6.  There is no medical evidence of record dated earlier than 
July 20, 2004, which demonstrates that the veteran would be 
entitled to a 100 percent disability rating for his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Claimed sleep apnea was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for an effective date earlier than July 20, 
2004, for the assignment of a 100 percent disability rating 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran contends that he is entitled to service 
connection for sleep apnea.  The first requirement for any 
service connection claim is evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
record reflects that the veteran has been diagnosed with a 
sleep disorder which involves narcolepsy, nocturnal 
myoclonus, and daytime hypersomnolence.  However, the Board 
finds no evidence of a current diagnosis of sleep apnea.  
Therefore, the claim for service connection must be denied.  
Specifically, neither the veteran's service medical records 
nor post-service medical records demonstrate a diagnosis of 
sleep apnea.  In a November 1998 sleep study, it was 
specifically determined that the veteran did not have sleep 
apnea.  A sleep study conducted in April 1999 similarly 
failed to reveal respiratory events.  Absent evidence of 
current disability, service connection for sleep apnea is not 
warranted.

The Board has considered the veteran's claim that he has 
sleep apnea related to his service.  However, as a layperson, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for sleep apnea, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In these cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511, 521-22 (1997); Harper v. Brown, 10 Vet. App. 125, 
126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

A May 1999 rating decision granted service connection for the 
veteran's PTSD.  A September 2002 rating decision increased 
the disability rating for PTSD from 30 to 50 percent 
disabling, effective December 21, 2000.  An October 2004 
rating decision increased the disability rating for PTSD from 
50 to 100 percent disabling, effective July 20, 2004, the 
date the RO found that it was first shown that the veteran's 
PTSD was 100 percent disabling.

While the RO found that the veteran's disability increased to 
100 percent disabling as of July 20, 2004, the question 
before the Board is whether there is an earlier date as of 
which entitlement to an increased rating of 100 percent is 
factually ascertainable.  The evidence for consideration in 
this regard includes treatment records and reports of VA 
examination dated from January 2001, when the claim for an 
increased rating was received, to July 20, 2004, the date the 
increase the in disability rating was awarded.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  Post-
traumatic stress disorder warrants a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The veteran underwent VA general examination in June 2001.  
It was noted that the veteran had not worked since January 
2000, secondary to his HIV status.  The examiner noted that 
the veteran was a poor historian, and that much of the 
information pertaining to his treatment for HIV had been 
obtained from the veteran's chart and from information the 
examiner was able to access through the veteran's computer 
file.

The veteran additionally underwent VA psychiatric examination 
in June 2001.  At the time of the examination, the veteran 
complained of ruminating about war experiences, and related 
flashbacks, intrusive thoughts, and nightmares.  He described 
incidences in which he felt as though he had been wounded, 
and would check his body for wounds, to find that he had not 
in fact been wounded.  He stated that he preferred to isolate 
himself from others.  He did not report experiencing any 
auditory, visual, or tactile hallucinations, although he did 
report sensory experiences associated with PTSD.  No 
delusional material was elicited.  He denied experiencing 
suicidal or homicidal ideations.

Mental status examination revealed a congenial and 
cooperative mood, with a bland to mildly depressed affect, 
and speech of moderate tone and slow pace.  There was no 
evidence of tangentiality, loosening of associations, or 
flight of ideas.  His memory function was observed to be 
slow, in that it appeared to take him a while to remember 
details about events, and on occasion, he could not remember 
all the details surrounding an event.

With regard to his daily activities, the veteran reported 
that he spent most of his time "just sitting around," or, 
occasionally, he would go to a friend or sister's house, or 
to a casino.  He sometimes did yard work.  He reported that 
he was able to independently carry out the activities of 
daily living, and stated that he helped his wife prepare 
meals.  He additionally assisted his wife with shopping and 
household chores.  Recreationally, he reported that he 
enjoyed spending time on auto-mechanic work.  He reported 
that he did watch television, but would not watch anything 
related to war.

With regard to his occupational history, the veteran reported 
that following his separation from service, he had several 
different jobs until he began to work for the United States 
Postal Service in 1975.  At the time of the examination, he 
had been working for the Postal Service for more than 25 
years, and was currently out on sick leave.  The veteran 
noted, however, that he had recently applied for disability.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic post-traumatic stress disorder.  
His symptoms were determined to have deteriorated somewhat, 
but not markedly, since the time of the last PTSD examination 
in late 1999.  His PTSD was determined to have a moderate to 
serious impairment on his social and occupational 
functioning.  Based upon the above symptoms, a GAF score of 
45-55 was assigned.

Prior to March 2002, the veteran did not receive treatment 
for PTSD.  Indeed, in a September 2001 record of 
psychological treatment, it was noted that the veteran was a 
poor historian and that he demonstrated significant memory 
impairment.  His dementia was found to limit the benefit of 
PTSD clinic group therapy, and was therefore not recommended.  
Notably, the veteran was found to be "not fit to perform the 
essential functions of his job and totally and permanently 
impaired."  However, as the record of treatment 
predominantly pertains to veteran's medical history involving 
diagnoses of HIV, hepatitis C, and narcolepsy, and the record 
does not specify the reasons for so finding, it is unclear 
whether the determination that the veteran was totally and 
permanently impaired pertained predominantly to his PTSD, or 
whether the determination was made based upon the totality of 
the veteran's health problems, as discussed in the record.

Despite it having been found in September 2001 that PTSD 
group therapy would not be of benefit to the veteran, VA 
treatment records dated from March 2002 to April 2006 show 
that the veteran underwent group therapy related to PTSD and 
that he had various PTSD symptoms, including guilt, 
hypervigilence, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, anger, isolation from 
others, impaired memory, and problems with concentration.  
The vast majority of these treatment records, however, are 
very succinct and state only that the veteran participated in 
group therapy.  Additionally, the very few individual 
treatment records pertaining to treatment for PTSD throughout 
this period, list symptoms but do not discuss the severity of 
the symptoms, and thus do not demonstrate any worsening of 
symptoms. 

The veteran again underwent VA psychiatric examination in 
July 2004.  At the time of the examination, the veteran 
complained of increased difficulty sleeping secondary to 
nightmares, and increased rumination over wartime 
experiences.  He reported a continued presence of startle 
response.  Mental status examination revealed a depressed 
mood with flattened affect.  His speech was noted to be low, 
coherent, relevant, and logical. He reported some auditory 
hallucinations and some paranoid ideations.  He denied 
experiencing suicidal or homicidal ideations.  His 
concentration was fair and his reasoning and judgment were 
within normal limits.  His long-term memory was intact, 
although there were problems with immediate and short-term 
memory.

With regard to his occupational and social history, the 
veteran reported that he was a disabled postal worker who had 
been married for 32 years.  He currently lived with his wife 
and grandson.  He had three children.  The veteran described 
his typical day as isolating himself although he did often 
visit a friend of his who was an auto mechanic.  He reported 
that he attended church on a weekly basis. 

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic post-traumatic stress disorder.  
His PTSD was determined to have considerably worsened since 
his last examination, to the point that he could not become 
and remain gainfully employed.  

The Board finds that at no time prior to July 20, 2004 was an 
increase in disability commensurate with a rating of 100 
percent factually ascertainable.  There is no competent 
evidence prior to July 20, 2004, that the veteran was totally 
occupationally or socially impaired due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or his own name.  While the 
record reflects that the veteran has been unemployed since 
January 2000, it appears that his January 2000 retirement was 
related to his HIV status.  Additionally, while the veteran 
was found in September 2001 to be permanently and totally 
occupationally impaired, that record of treatment provided no 
narrative justification for so finding, and was nearly 
contemporaneous with the June 2001 VA examination, at which 
time his PTSD was found to be moderately to severely 
disabling, not totally disabling.  Subsequent records show 
continued treatment for PTSD but do no show any evidence of 
worsening of symptoms or functioning until the July 2004 VA 
examination.  Accordingly, there is no evidence that 
establishes that the veteran was entitled to a 100 percent 
evaluation prior to July 20, 2004.

As the evidence does not show that the veteran's PTSD met the 
criteria for a 100 percent rating prior to July 20, 2004, an 
earlier effective date for the 100 percent evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, April 
2004, February 2005, and August 2006; rating decisions in 
September 2002 and October 2004; and statements of the case 
in January 2003 and October 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for sleep apnea is denied.

An effective date earlier than July 20, 2004, for the 
assignment of a 100 percent disability rating for post-
traumatic stress disorder is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for narcolepsy.

The veteran underwent VA examination for narcolepsy in July 
2004.  The examiner reviewed the veteran's claims folder and 
noted that the record reflected that the veteran had 
undergone sleep studies which revealed findings consistent 
with hypersomnolence.  The examiner, in finding that the 
veteran's narcolepsy and hypersomnolence were not related to 
his period of active service, relied heavily upon his finding 
that the veteran's service medical records did not reflect 
symptoms or findings of hypersomnolence or narcolepsy.  

A review of the veteran's claims file, however, reveals that 
service medical records dated from July 1967 to December 1967 
do demonstrate complaints of symptoms compatible with his 
current diagnoses of narcolepsy and hypersomnolence.  In July 
1967, the veteran complained of headaches that brought on 
feelings of being very sleepy.  In September 1967, the 
veteran complained of feeling sluggish and tired.  The 
corpsman writing the note stated that he himself had observed 
the veteran "literally...of being asleep on his feet at 
times."  Records dated in December 1967 show continued 
complaints of hypersomnolence without a specific diagnosis of 
the cause.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  While the veteran in this case has 
already been afforded a VA examination, it appears that the 
basis upon which the examiner found that the veteran's 
narcolepsy and hypersomnolence were not related to his period 
of active service was factually incorrect.  As the record 
reflects that the veteran was seen in service for complaints 
of hypersomnolence, has current diagnoses of a sleep disorder 
involving narcolepsy and hypersomnolence, and it is unclear 
to the Board whether his current complaints are related to 
his in-service complaints, the Board finds that a remand for 
an examination and etiological opinion is necessary.  

With regard to the veteran's claim for an earlier effective 
date for the award of a TDIU rating, the Board finds that 
this claim is inextricably intertwined with the veteran's 
pending claim for service connection for narcolepsy, as the 
resolution of that claim might have bearing upon the claim 
for an earlier effective date for the award of a TDIU rating.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his sleep 
disorder involving narcolepsy and 
hypersomnolence.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide an opinion as to whether it is 
as likely as not (50 percent 
probability or greater) that any sleep 
disorder which may be diagnosed is 
causally or etiologically related to 
the symptoms the veteran experienced in 
service.  The examiner should also 
specifically address the statement made 
by the June 2001 examiner indicating 
that it was possible that the veteran's 
narcolepsy and hypersomnolence 
developed in service, or prior to 
service.  Finally, the examiner should 
provide the rationale for the opinion 
provided.

2.  Then, readjudicate the veteran's 
claim for service connection for 
narcolepsy, and his claim for an 
earlier effective date for a TDIU 
rating.  If any decision remains 
adverse to the appellant, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


